BARNES, Presiding Judge,
concurring fully and specially.
I concur fully with the majority opinion, which holds that the “two dismissal” rule set forth in OCGA § 9-11-41 (a) (3) must be applied when an action seeking recovery on the same claim is brought and dismissed twice, irrespective of the parties named as defendants. While this case is controlled by Belco Electric v. Bush, 204 Ga. App. 811, 815 (420 SE2d 602) (1992), I write separately to explain why the language and structure of OCGA § 9-11-41 compels the resultreached in Belco and by the majority in this case. Nevertheless, while the result in this case is dictated by the current statutory scheme, there also are good reasons why the General Assembly should amend OCGA § 9-11-41 so that the “two dismissal” rule applies only to the same or substantially the same defendant, and I urge the General Assembly to do so.
As an initial matter, the language of OCGA § 9-11-41 (a) (3), when construed together with subsection (d) of the same statute, dictates that the “two dismissal” rule be applied even if the defendant is not the same in both suits. Specifically, OCGA § 9-11-41 (a) (3) provides: “A dismissal under this subsection is without prejudice, except that the filing of a second notice of dismissal operates as an adjudication upon the merits.” In contrast, OCGA § 9-11-41 (d), a *145subsection of the same statute regarding costs, provides: “If a plaintiff who has dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the plaintiff shall first pay the court costs of the action previously dismissed.” (Emphasis supplied.) “Where, as here, the legislature uses certain language in one part of the statute and different language in another, the court assumes different meanings were intended.” (Citation and punctuation omitted.) Berryhill v. Ga. Community Support &c., 281 Ga. 439, 442 (638 SE2d 278) (2006). We therefore must assume that if the General Assembly had intended to limit the “two dismissal” rule to cases where the defendant was the same in both suits, it would have done so, as it did in the cost provision of the same statute.
While the result of this case is dictated by the language of OCGA § 9-11-41 (a) (3) and the canons of statutory construction, there are important reasons why the General Assembly should amend OCGA § 9-11-41 (a) (3) to limit its application to cases where the defendant is the same or substantially the same. First, OCGA § 9-11-41 (a) (3) should be amended because applying the “two dismissal” rule to unrelated defendants is inconsistent with the public policy behind the rule. As we have explained, the commonly understood public policy behind having a “two dismissal” rule is “[t]o prevent the unscrupulous plaintiff from harassing a defendant by repeatedly filing the same complaint.” Harris v. Sampson, 162 Ga. App. 241, 243 (290 SE2d 165) (1982). Discussing the “two dismissal” rule under Federal Rule of Civil Procedure 41, Professors Wright and Miller have opined that
a general holding that the “two dismissal” rule applies even when the suits are not against the same defendant seems unsound. If two defendants are unrelated, it is difficult to see how one defendant can be so harassed by a single dismissal against [him] that the dismissal should be with prejudice merely because an earlier action on the same claim against the other defendant was dismissed.
9 Charles Alan Wright et al., Federal Practice and Procedure § 2368 (3d ed. 2012). Consistent with the public policy behind the rule, many courts have held that the “two dismissal” rule should not be applied to unrelated defendants. See, e.g., Lake at Las Vegas Investors Group v. Pacific Malibu Dev. Corp., 933 F2d 724, 728 (9th Cir. 1991); Fernandez v. Estate of Gatti, No. 10-62269-CIV, 2011 WL 2077817, at *2-3 (S.D. Fla. May 26, 2011); Matvejs v. Martin County Sheriffs Office, No. 06-14133-CIV, 2006 WL 3755202, at *3 (S.D. Fla. Dec. 19,
*146Decided March 7, 2013
Savage, Turner, Pinckney & Madison, Ashleigh R. Madison, for appellants.
Hawkins, Parnell, Thackston & Young, William H. Major III, Daniel N. Mills, Bridges, Ormand & DeMetz, Dennis J. Manganiello, Stephen D. Morrison, Jr., for appellees.
2006); Falkenstein v. Braufman, 88 NW2d 884, 888-889 (Minn. 1958). In contrast, Georgia, through its enactment of OCGA § 9-11-41 (a) (3), has adopted a “two dismissal” rule that is overinclusive given the underlying public policy involved.
Second, OCGA § 9-11-41 (a) (3) should be amended because application of the “two dismissal” rule to unrelated defendants is inconsistent with application of the renewal statute, OCGA § 9-2-61. We have construed the renewal statute as requiring that the first suit dismissed by the plaintiff and the second-filed suit must involve the same or “substantially identical” defendants for the privilege of renewal to be exercised. See, e.g., Gish v. Thomas, 302 Ga. App. 854, 861-862 (3) (691 SE2d 900) (2010); Soley v. Dodson, 256 Ga. App. 770, 772-773 (569 SE2d 870) (2002). Because OCGA §§ 9-11-41 and 9-2-61 are clearly interrelated, see Crawford v. Kingston, 316 Ga. App. 313, 316 (2) (728 SE2d 904) (2012), amending OCGA § 9-11-41 (a) (3) so that the “two dismissal” rule would not apply to unrelated defendants would harmonize the two statutes, which is surely the better result.
As we have emphasized, “this Court has authority only to interpret statutes, not to rewrite them.” Morrison v. Claborn, 294 Ga. App. 508, 513 (2) (669 SE2d 492) (2008). The remedy in this case, therefore, lies with our legislature. For the reasons previously discussed, I urge the General Assembly to amend OCGA § 9-11-41 (a) (3) so that the “two dismissal” rule applies only when an action seeking recovery on the same claim has been brought and voluntarily dismissed twice against the same or substantially the same defendant.